DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of U.S. Patent No. 10,567,829 in view of Stallings et al (US PG Pub No. 2008/0046932), further in view of Selvaraj et al (US PG Pub No. 2016/0112752).

In similar field of endeavor, Selvaraj et al teaches the thumbnail representation of each of the plurality of media content items is displayed in the overview area (Figures 8-10; Abstract, Para. 0082-83, 0087). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of enhancing the user search and navigation experience by including visual content for the available program from the service provider (Para. 0005). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al (US PG Pub No. 2008/0046932), in view of Selvaraj et al (US PG Pub No. 2016/0112752), further in view of Cormican et al (US PG Pub No. 2018/0199110).
Regarding claims 1, 8 and 15, Stallings et al teaches a method implemented, comprising:
receiving metadata for a plurality of media content items, wherein the metadata identifies a thumbnail representation of each of the plurality of media content items (Figure 6; Para. 0019-20, 0026, 0041, 0072);
displaying the plurality of media content items in an overview area in an electronic program guide (EPG) in a user interface, wherein the overview area is presented outside of a focus area of the EPG and comprises a plurality of cells aligned in one or more rows, wherein the plurality of cells comprise a subset of the metadata for a respective media content item, and wherein the subset of the metadata comprises the thumbnail representation of each of the plurality of media content items (Figures 6, 9; Para. 0020, 0067-69, 0072);
receiving input of a selection of one of the plurality of media content items displayed at the EPG in the user interface (Para. 0072, 0076); and
responsive to receiving the input of the selected media content item, displaying the selected media content item in the focus area in the EPG (Para. 0076), wherein the focus area comprises a rectangular area that is located near the overview area, wherein the focus area comprises expanded metadata of the selected media content item for , wherein the focus area is aligned in an other row of the EPG and some of the expanded metadata of the selected media content item (Figures 6-12; Para. 0072, 0076 and 0084). The reference is unclear with respect to the thumbnail representation of each of the plurality of media content items is displayed in the overview area. 
In similar field of endeavor, Selvaraj et al teaches the thumbnail representation of each of the plurality of media content items is displayed in the overview area (Figures 8-10; Abstract, Para. 0082-83, 0087). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of enhancing the user search and navigation experience by including visual content for the available program from the service provider (Para. 0005). 
Stalling and Selvaraj, the combination is unclear with respect to wherein the selected media content item is an only media content item of the plurality of media content items displayed in the other row of the EPG, and wherein a sample of the selected media content item is played as an underlay of a display of the expanded metadata of the selected media content item such that playback of the sample is presented underneath the display of at least some of the metadata.
In similar field of endeavor, Cormican et al teaches the selected media content item is an only media content item of the plurality of media content items displayed in the other row of the EPG (Figures 3-4), and wherein a sample of the selected media content item is played as an underlay of a display of the expanded metadata of the selected media content item such that playback of the sample is presented underneath the display of at least some of the metadata (Figures 3-4; Para. 0045-46). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of presenting picture(s) and/or video simultaneously without sacrificing space for detailed information.
Regarding claims 2, 9 and 16, Stallings, Selvaraj and Cormican, the combination teaches playing a sample of the selected media content item in the focus area (Stallings: Figure 9; Para. 0063, 0086 and Cormican: Figure 3-4; Para. 0045-46).
Regarding claims 4, 11 and 18, Stallings, Selvaraj and Cormican, the combination teaches displaying an image of a frame of the selected media content item in the focus area as an underlay of a display of the expanded metadata of the selected media content item in the focus area such that the frame is presented underneath of at least some of the metadata in the display of at least some of the expanded metadata of the selected media content item (Stallings: Figures 6-12; Para. 0072, 0076, 0084, 0086 and Cormican: Figures 3-4; Para. 0045-46). 
Regarding claims 6 and 13, Stallings, Selvaraj and Cormican, the combination teaches wherein the focus area is located above the overview area, and wherein no other media content items are displayed above the focus area (Cormican: Figures 3-4). 
Regarding claims 7 and 14, Stallings, Selvaraj and Cormican, the combination teaches the rectangular area of the focus area extends to at least two edges of a display screen of a computing device (Cormican: Figures 3-4). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423